DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. Applicants arguments refer to the Double patenting rejection. Please refer to the Double Patenting rejection below for the rebuttal.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14, 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-14, 16-19 of U.S. Patent No. 10929726. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in U.S. patent 10929726. The difference between the two applications is that the parent application further comprises: “wherein speed at which the image data generated by scanning the plurality of documents by the scanner is stored in the first memory is higher than speed at which the image data is read out from the first memory for printing”.
However it is clearly evident that it would have been obvious to one skilled in the art at the time of the invention in order to practice the parent application 10929726 narrower scope, including the above identified difference, does not negate that you must also perform all of the other claimed subject matter which is identically claimed by the current application. In other words the narrower scope of the parent application claims includes the broader scope of the current application claims.
Applicants newly amended subject matter of “and the first image data read out from the first memory is stored in the second memory” was already claimed by the statement of “a second memory that stores the image data read out from the first memory” (which is also found on the parent application) it does not further limit the claimed invention. 
Regarding claims 9 and 12 is a method claim that directly corresponds to the parent applications hardware claim. The differences between the claims remain identical to the reasons described above. 
Mapping of the claims below. 


Current application: 17/153206
Patent 10929726
Claim 1:
A printing apparatus comprising:
a conveyer that conveys a plurality of documents; 
a scanner that scans the plurality of documents that are conveyed by the conveyer; 
a first memory that stores image data generated by scanning the plurality of documents by the scanner; 
a second memory that stores the image data read out from the first memory; and 
a printer; 








wherein, in a state that the copier normally executes a copy process where the scanner scans the plurality of documents and the printer prints images based on the image data generated by scanning the plurality of document, 
one or more documents of a former part of the plurality of documents are scanned by the scanner to generate first image data, and the first image data is stored in the first memory, 
and the first image data read out from the first memory is stored in the second memory,
 and the printer prints one or more images based on the first image data read out from the first memory without reading out of the first image data from the second memory, and 
one or more documents of a latter part of the plurality of documents are scanned by the scanner to generate second image data, and the second image data is stored in the second memory, and the second image data is read out from the second memory, and the second image data that is read out from the second memory is stored in the first memory, and the printer prints one or more images based on the second image data that is stored in the first memory and is read out from the first memory.
Claim 1:
A copier comprising: 
a conveyer configured to convey a plurality of documents; 
a scanner configured to scan the plurality of documents which are conveyed by the conveyer; 
a first memory configured to store image data generated by scanning the plurality of documents by the scanner; 
a second memory configured to store the image data read out from the first memory; and 
a printer; 
wherein speed at which the image data generated by scanning the plurality of documents by the scanner is stored in the first memory is higher than speed at which the image data is read out from the first memory for printing, and 
wherein, in a state that the copier normally executes a copy process where the scanner scans the plurality of documents and the printer prints images based on the image data generated by scanning the plurality of document, 
one or more documents of a former part of the plurality of documents are scanned by the scanner to generate first image data, and the first image data is stored in the first memory, 



and the printer prints one or more images based on the first image data read out from the first memory without reading out of the first image data from the second memorys, and 
one or more documents of a latter part of the plurality of documents are scanned by the scanner to generate second image data, and the second image data is stored in the second memory, and the second image data is read out from the second memory, and the second image data that is read out from the second memory is stored in the first memory and the printer prints one or more images based on the second image data that is stored in the first memory and is read out from the first memory.
Claim 2: 
The copier according to claim 1, further comprising at least one processor that reads out the image data from the first memory and stores, in the second memory, compressed image data generated by compressing the image data read out from the first memory. 
Claim 2: 
The copier according to claim 1, further comprising at least one processor configured to read out the image data from the first memory and store, in the second memory, compressed image data generated by compressing the image data read out from the first memory.
Claim 3:
The copier according to claim 2, wherein the at least one processor performs processing of transferring image data read out from the first memory to a printer controller and processing of storing the image data read out from the first memory in the second memory in parallel.

Claim 4:
The copier according to claim 1, wherein, in a state that a sheet that is necessary for the copy process is not run out while the copier is executing the copy process, the one or more documents of the former part of the plurality of documents are scanned by the scanner to generate first image data, and the first image data is stored in the first memory, and the first image data is not read out from the second memory and the printer prints the one or more images based on the first image data read out from the first memory, and the one or more documents of the latter part of the plurality of documents are scanned by the scanner to generate second image data, and the second image data is stored in the second memory, and the second image data is read out from the second memory, and the second image data that is read out from the second memory is stored in the first memory, and the printer prints the one or more images based on the second image data that is stored in the first memory and is read out from the first memory.
Claim 5: 
The copier according to claim 1, wherein the second memory is a HDD.

Claim 6:
The copier according to claim 1, wherein the first memory stores first compressed image data compressed with a first compression ratio, and wherein the second memory stores second compressed image data compressed with a second compression ratio higher than the first compression ratio.
Claim 7:
The copier according to claim 2, wherein the at least one processor starts reading out the image data for one page from the first memory before image data, which is generated by compressing the image data and which is previous page of the image data, is stored in the second memory.


Claim 9:
A method for controlling a copier including a conveyer that conveys a plurality of documents, 
a scanner that scans the plurality of documents which are conveyed by the conveyer, 
a first memory that stores image data generated by scanning the plurality of documents by the scanner, 
a second memory that stores the image data read out from the first memory, and 
a printer, 








the method comprising: controlling, in a state that the copier normally executes a copy process where the scanner scans the plurality of documents and the printer prints images based on the image data generated by scanning the plurality of document, the scanner to scan one or more documents of a former part of the plurality of documents to generate first image data, 
wherein 
the first image data is stored in the first memory, 
and the first image data read out from the first memory is stored in the second memory,
and the printer prints one or more images based on the first image data read out from the first memory;
without reading out the first memory image data from the second memory;
 and controlling, in a state that the copier normally executes the copy process, the scanner to scan 
one or more documents of a latter part of the plurality of documents to 

generate second image data, wherein 
the second image data is stored in the second memory, and the second image data is read out from the second memory, and 
the second image data that is read out from the second memory is stored in the first memory and the printer prints one or more images based on the second image data that is stored in the first memory and is read out from the first memory.
Claim 10:
The copier according to claim 6, wherein size of image data generated by compressing with the first compression ratio is larger than size of image data generated by compressing with the second compression ratio.
Claim 11:
The copier according to claim 1, wherein, in a state that the copier normally executes the copy process, the




one or more documents of the latter part of the plurality of documents 
are scanned by the scanner to generate the second image data, and 
the second image data is stored in the first memory, and 
the second image data that is read out from the first memory is stored in the second memory, and 
the second image data is read out from the second memory, and 
the second image data that is read out from the second memory is stored in the first memory, and 
the printer prints the one or more images based on the second image data that is stored in the first memory and is read out from the first memory.



Claim 12:
A copier comprising:
a conveyer that conveys a plurality of documents; 
a scanner that scans the plurality of documents which are conveyed by the conveyer; 
a first memory that stores image data generated by scanning the plurality of documents by the scanner; 
a second memory that stores the image data read out from the first memory; and 
a printer; 









wherein, in a state that the copier normally executes a copy process where the scanner scans the plurality of documents and the printer prints images based on the image data generated by scanning the plurality of document, 
one or more documents of a former part of the plurality of documents are scanned by the scanner to generate first image data, 
and the first image data is stored in the first memory and the first image data read out from the first memory is stored in the second memory,

the printer prints one or more images based on the first image data read out from the first memory not via the second memory, and one or more documents of a latter part of the plurality of documents are scanned by the scanner to generate second image data, the printer prints one or more images based on the second image data read out from the first memory via the second memory.

13. The copier according to claim 12, further comprising at least one processor that reads out the image data from the first memory and store, in the second memory, 

compressed image data generated by compressing the image data read out from the first memory.


Claim 14:
The copier according to claim 13, wherein the at least one processor performs processing of transferring image data read out from the first memory to a printer controller and processing of storing the image data read out from the first memory in the second memory in parallel.

Claim 15: 
The copier according to claim 12, wherein, in a state that a sheet that is necessary for the copy process is not run out while the copier is executing the copy process, the 
one or more documents of the former part of the plurality of documents are scanned by the scanner to generate the first image data, 
the printer prints the one or more images based on the first image data read out from the first memory not via the second memory, 




and the one or more documents of the latter part of the plurality of documents are scanned by the scanner to generate the second image data, 
the printer prints the one or more images based on the second image data read out from the first memory via the second memory.








Claim 16:
The copier according to claim 12, wherein the second memory is a HDD.


Claim 17:
The copier according to claim 12, wherein the first memory stores first compressed image data compressed with a first compression ratio, and wherein the second memory stores second compressed image data compressed with a second compression ratio higher than the first compression ratio.
Claim 18:
The copier according to claim 13, wherein the at least one processor starts reading out the image data for one page from the first memory before image data, which is generated by compressing the image data and which is previous page of the image data, is stored in the second memory.
Claim 3:
The copier according to claim 2, wherein the at least one processor performs processing of transferring image data read out from the first memory to a printer controller and processing of storing the image data read out from the first memory in the second memory in parallel.

Claim 4: 
The copier according to claim 1, wherein, in a state that a sheet that is necessary for the copy process is run out while the copier is executing the copy process, one or more documents of a former part of the plurality of documents are scanned by the scanner to generate first image data, and the first image data is stored in the first memory, and the first image data is not read out from the second memory and the printer prints one or more images based on the first image data read out from the first memory, and one or more documents of a latter part of the plurality of documents are scanned by the scanner to generate second image data, and the second image data is stored in the second memory, and the second image data is read out from the second memory, and the second image data that is read out from the second memory is stored in the first memory, and the printer prints one or more images based on the second image data that is stored in the first memory and is read out from the first memory.


Claim 5: 
The copier according to claim 1, wherein the second memory is a HDD.

Claim 6: 
The copier according to claim 1, wherein the first memory stores first compressed image data compressed with a first compression ratio, and wherein the second memory stores second compressed image data compressed with a second compression ratio higher than the first compression ratio.
Claim 7:
The copier according to claim 1, wherein at least one processor starts reading out the image data for one page from the first memory before image data, which is generated by compressing the image data and which is previous page of the image data, is stored in the second memory.


Claim 1:
A copier comprising: 
a conveyer configured to convey a plurality of documents; 
a scanner configured to scan the plurality of documents which are conveyed by the conveyer; 
a first memory configured to store image data generated by scanning the plurality of documents by the scanner; 
a second memory configured to store the image data read out from the first memory; and 
a printer; 
wherein speed at which the image data generated by scanning the plurality of documents by the scanner is stored in the first memory is higher than speed at which the image data is read out from the first memory for printing, and 
wherein, 
in a state that the copier normally executes a copy process where the scanner scans the plurality of documents and the printer prints images based on the image data generated by scanning the plurality of document, 
one or more documents of a former part of the plurality of documents are scanned by the scanner to generate first image data, and 
the first image data is stored in the first memory, 



and the printer prints one or more images based on the first image data read out from the first memory without reading out of the first image data from the second memorys, and 



one or more documents of a latter part of the plurality of documents are scanned by the scanner to 
generate second image data, and 

the second image data is stored in the second memory, and the second image data is read out from the second memory, and 
the second image data that is read out from the second memory is stored in the first memory and the printer prints one or more images based on the second image data that is stored in the first memory and is read out from the first memory.
Claim 10:
 The copier according to claim 6, wherein size of image data generated by compressing with the first compression ratio is larger than size of image data generated by compressing with the second compression ratio.
Claim 11:
The copier according to claim 1, wherein, in a state that the copier normally executes a copy process where the scanner scans the plurality of documents and the printer prints images based on the image data generated by scanning the plurality of document, 
one or more documents of a latter part of the plurality of documents are scanned by the scanner to generate second image data, and 

the second image data is stored in the first memory, and 
the second image data that is read out from the first memory is stored in the second memory, and 
the second image data is read out from the second memory, and 
the second image data that is read out from the second memory is stored in the first memory, and 
the printer prints one or more images based on the second image data that is stored in the first memory and is read out from the first memory.

Claim 12:
A copier comprising: 
a conveyer configured to convey a plurality of documents; 
a scanner configured to scan the plurality of documents which are conveyed by the conveyer; 
a first memory configured to store image data generated by scanning the plurality of documents by the scanner; 
a second memory configured to store the image data read out from the first memory; and 
a printer; 

wherein speed at which the image data generated by scanning the plurality of documents by the scanner is stored in the first memory is higher than speed at which the image data is read out from the first memory for printing, and 
wherein, in a state that the copier normally executes a copy process where the scanner scans the plurality of documents and the printer prints images based on the image data generated by scanning the plurality of document, 
one or more documents of a former part of the plurality of documents are scanned by the scanner to generate first image data, 






the printer prints one or more images based on the first image data read out from the first memory not via the second memory, and one or more documents of a latter part of the plurality of documents are scanned by the scanner to generate second image data, the printer prints one or more images based on the second image data read out from the first memory via the second memory

13. The copier according to claim 12, further comprising at least one processor configured to read out the image data from the first memory and store, in the second memory,
 compressed image data generated by compressing the image data read out from the first memory.

Claim 14:
The copier according to claim 13, wherein the at least one processor performs processing of transferring image data read out from the first memory to a printer controller and processing of storing the image data read out from the first memory in the second memory in parallel.

Claim 15: 
The copier according to claim 12, wherein, in a state that a sheet that is necessary for the copy process is run out while the copier is executing the copy process, 
one or more documents of a former part of the plurality of documents are scanned by the 
scanner to generate first image data, and 
the first image data is stored in the first memory, and 
the first image data is not read out from the second memory and 
the printer prints one or more images based on the first image data read out from the first memory, 

and one or more documents of a latter part of the plurality of documents are scanned by the scanner to generate second image data, 
and the second image data is stored in the second memory, and the second image data is read out from the second memory, and the second image data that is read out from the second memory is stored in the first memory, and the printer prints one or more images based on the second image data that is stored in the first memory and is read out from the first memory.

Claim 16:
The copier according to claim 12, wherein the second memory is a HDD.


Claim 17:
The copier according to claim 12, wherein the first memory stores first compressed image data compressed with a first compression ratio, and wherein the second memory stores second compressed image data compressed with a second compression ratio higher than the first compression ratio.
Claim 18:
The copier according to claim 16, wherein at least one processor starts reading out the image data for one page from the first memory before image data, which is generated by compressing the image data and which is previous page of the image data, is stored in the second memory.



Allowable Subject Matter
Claims 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675